Citation Nr: 0015380	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  95-39 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for cervical spine 
disability with left arm radiculopathy, currently rated as 20 
percent disabling.

2.  Entitlement to an increased rating for arthritic changes 
of the right knee, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for arthritic changes 
of the left knee, currently rated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
genital herpes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran retired from service in January 1995, after 
having served on active duty for a period in excess of 21 
years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  An 
August 1995 rating decision granted service connection for 
genital herpes and assigned that disorder a noncompensable 
evaluation; and denied service connection with respect to the 
veteran's knee and back claims on appeal.  The veteran 
appealed with respect to the assigned evaluation for herpes 
and denials for service connection.  In a March 1996 rating 
decision, service connection was granted for a cervical spine 
disability with left arm radiculopathy, which was assigned a 
20 percent evaluation; and service connection was granted for 
arthritic changes of the knees without limited motion, which 
was assigned a 10 percent evaluation. 

During the course of appeal, the Board remanded this case to 
the RO for further development in a May 1997 Board decision.  
In a June 1999 RO rating decision, with respect to the 
bilateral knee disorder, the RO assigned a separate 10 
percent evaluation for each knee disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran's cervical spine disability with left arm 
radiculopathy is currently manifested by chronic cervical 
pain on motion and tenderness on palpation; degenerative 
arthritis of the cervical spine with disk space narrowing; 
examination compatible with spinal stenosis affecting C8, 
with pain and paresthesias of the left arm radiating into the 
fourth and fifth fingers of the left hand and inability to 
raise the left arm above the head; but the disorder is not 
manifested by spinal cord involvement, abnormal mobility or 
ankylosis.

3.  The veteran's service-connected right knee disability is 
currently manifested by complaints of painful motion and 
swelling; with clinical findings of degenerative joint 
disease with range of motion from 0 to 140 degrees, 
crepitation, a small prepatellar effusion; but no erythema, 
and without evidence of subluxation or instability.

4.  The veteran's service-connected left knee disability is 
currently manifested by complaints of painful motion and 
swelling; with clinical findings of degenerative joint 
disease with range of motion from 0 to 110 degrees, limited 
by pain, and functional loss related to pain; crepitation, a 
small prepatellar effusion; but no erythema, and without 
evidence of subluxation or instability.

5.  The veteran's genital herpes does not result in 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area; and without flares for years.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 60 percent 
for a cervical spine disability with left arm radiculopathy, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5293 (1999); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

2.  The criteria for an evaluation in excess of 10 percent 
for arthritic changes of the right knee are not met.  38 
U.S.C.A. § 1155, 5107(a) (West 1991); 38 C.F.R. Part 4. §§ , 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (1999); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

3.  The criteria for an increased rating of 20 percent for 
arthritic changes of the left knee are met.  38 U.S.C.A. § 
1155, 5107(a) (West 1991); 38 C.F.R. Part 4. §§ , 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5010 (1999); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

4.  The criteria for a compensable evaluation for genital 
herpes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.118, 
Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the symptoms associated with his 
service-connected disabilities on appeal here are more 
disabling than currently evaluated.  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995). Accordingly, the Board finds that the veteran's 
claims for an increased rating is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  The Board 
is also satisfied that all relevant facts have been properly 
and sufficiently developed to address these issues.

In this situation in which the veteran filed a notice of 
disagreement with respect to the initial rating, the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board finds that the facts relevant to the issues on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claims has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991).  In accordance with  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 
(1999) and  Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
as well as all other evidence of record pertaining to the 
history of his service-connected disabilities on appeal.  The 
Board has identified nothing in this historical record which 
suggests that the current evidence is not adequate to fairly 
determine the rating to be assigned for each disability.

The report of an April 1995 VA general examination noted that 
the veteran reported that abduction of his arm was painful.  
Regarding his knees, he reported that he developed pain in 
the knees, bilaterally, which had been associated with 
occasional swelling; and that it would pop, click, and grind.  
It was worse with stooping and in cold weather.  He reported 
having no problems with his neck or left arm.  He did not 
report complaints of any skin rashes, and there was no 
evidence of any skin rashes.  On examination, the neck was 
supple with a full range of motion.  Regarding the left 
shoulder, the veteran was able to abduct the left arm to 90 
degrees with pain.  He was able to forward flex to 90 degrees 
and backward flex to sixty degrees.  The knees had 
bilaterally full range of motion with extension and flexion; 
and there was no laxity of the knee.  There was some mild 
crepitance felt in the knees, bilaterally.  The knees were 
not unstable.  The neck had a full range of motion and was 
supple.  Neurologically, he was intact.  The report contains 
diagnoses of (1) most likely rotator cuff tear on the right 
shoulder, perhaps and acromioclavicular separation; (2) 
bilateral occasional knee pain, currently no major sequelae; 
(4) genital herpes; and (5) no history of left arm numbness, 
neck pain, skin rash, or sore throat.

The report of VA X-ray examination in April 1995 contains an 
impression of small degenerative changes in the left knee.

During a November 1995 VA examination for joints, the veteran 
reported complaints of bilateral knee pain and swelling that 
had become progressively worse.  The pain was mild if he 
avoided activity, but became severe after a long walk or 
playing sports.  He took Motrin for treatment.  The veteran 
also reported complaints of a stiff neck, with neck pain that 
was worse when he turned to the left, which caused tingling 
in the ulnar distribution down into the fourth and fifth left 
fingers.  He also reported symptoms of weakness in these 
fingers.  On examination, there was marked crepitus 
bilaterally, without effusion or laxity in the knees.  The 
hands showed a normal grip in the fourth and fifth fingers, 
which weakened when the veteran turned and held his head to 
the left.  The knees showed no swelling.  There was no 
deformity.  There was no subluxation, lateral instability or 
malunion.  The range of motion of the knees were 130 degrees, 
bilaterally.  Range of motion of the neck included 36 degrees 
of flexion with pain, 24 degrees of extension with pain, 27 
degrees of right lateral flexion with pain, and 18 degrees of 
left lateral flexion with pain.  An associated X-ray report 
contains impressions of (1) posterior osteophyte of C3 
encroaching upon the left lateral recess and hence nerve 
root; (2) acquired spinal stenosis at C3-C4 due to posterior 
osteophytes, hypertrophied facets, and probable disc bulge; 
(3) acquired spinal stenosis at C5-C6 due to spondylitic 
changes; and (4) congenital or early acquired fusion of C2-
C3.  

The November 1995 examination report contains diagnoses of 
(1) severe degenerative joint disease of the bilateral knees, 
although X-rays showed that his arthritis was mild, crepitus 
in motion noted on examination and history, shows that the 
arthritis is fairly severe; (2) degenerative joint disease of 
the cervical spine with congenital partial fusion of C2-C3 
with disk space narrowing of C2-3, also with disk space 
narrowing at C5-C6, spinal stenosis at C3-C4 and C5-C6; (3) 
possible radiculopathy along C8 due to degenerative joint 
disease of the cervical spine.  The report concluded that 
although EMG/NCV studies were normal, this did not rule out 
neuropathy secondary to impingement of the C8 nerve, most 
notably with movement of the head, and could be consistent 
with spinal stenosis. 

The report of VA X-ray examination in January 1996 contains 
an impression of arthritic changes of the knees, as described 
in the report, but most pronounced on  the left.

The recent medical evidence includes the report of a November 
1998 VA examination.  During that examination, the veteran 
explained that he first developed bilateral knee pain while 
playing basketball and racquetball during service.  The pain 
first began in approximately 1992, and had gotten 
progressively worse since that time.  He especially had had 
problems with his left knee which would swell with any 
prolonged standing.  

The report noted that the veteran had been working in the 
post office since retirement from the military and had been 
unable to sort mail on many occasions because of swelling in 
his left knee.  He was given a job that required no stooping 
or squatting because those activities would exacerbate his 
pain while sorting mail.  The report noted that the veteran 
also had been diagnosed with narrowing of C2-C3 disk space as 
well as the C5-C6 disk space on previous radiologic studies.  
He had been felt to have a radiculopathy of C8, in spite of 
normal nerve conduction studies and EMGs.  The veteran had 
had chronic cervical pain and paresthesias in the left arm 
when sorting mail which required raising his arm above his 
head to sort the mail.  

The report noted that the veteran had had no surgery 
performed on either his knee or cervical spine.  He was noted 
to have had congenital partial fusion of C2 and C3 and 
degenerative changes with disk space narrowing in posterior 
osteophyte formation of C5-C6 and joint space narrowing at 
C3-C4 and C5-C6.  

The report noted that X-ray studies were performed in 1995 
that showed changes at the right AC joint, which was thought 
to have been responsible for some of the veteran's right 
sided cervical and arm pain; degenerative changes of the AC 
joint; and degenerative changes of the left knee.

The report noted that while in the military, the veteran was 
diagnosed with genital herpes on one occasion, with no 
further flares of this disorder.  The veteran complained of 
some suprapubic discomfort and nocturia up to five times per 
night as well as urinary hesitancy, urgency, and frequency.  
These symptoms had occurred over the past several months to 
years.

During the November 1998 examination, the veteran reported 
present complaints, and stated that he experienced pain and 
paresthesias of the left arm when raising his arm above his 
head, or when turning his head sharply to the left.  The 
paresthesias was in the ulnar distribution, radiating to the 
fourth and fifth digits of the left hand, which also 
manifested some weakness in the fingers.  However, unless 
extending his arm above his head he had no symptoms or 
weakness.  He currently was under no treatment for possible 
nerve impingement. The report noted that a review of medical 
records showed that these symptoms did hinder the veteran's 
ability to perform his job at the post office.

The veteran reported that he had essentially constant knee 
pain, worse on the left, that was associated with weakness, 
and his knee felt stiff all of the time.  His knees were 
easily fatigued and would swell on prolonged standing.  He 
currently took Motrin daily as needed with good results.  He 
also developed swelling with prolonged standing.  He 
currently required no crutches.  He did have a knee brace for 
the left knee.  He did not use a cane.  He had had no 
surgery.  The report noted that the knee pain, especially 
with squatting or prolonged standing, did make working in a 
mail room difficult.

On examination of the neck, the veteran had some diffuse 
tenderness to deep palpation of the cervical spine.  Range of 
motion of the cervical spine included lateral flexion of 0 to 
22 degrees to the right, and of 0 to 25 degrees to the left.  
Flexion was from 0 to 60 degrees.  Extension was from 0 to 62 
degrees.  

Examination of the veteran's knees revealed that the right 
knee had a small prepatellar effusion; and no erythema or 
warmth was noted.  Range of motion was from 0 to 140 degrees.  
Crepitation was noted throughout the range of motion.  
Anterior and posterior drawer testing was negative.  There 
was no movement with varus/valgus force.  McMurray's test was 
positive both medial and laterally.  The left knee also 
exhibited a small prepatellar effusion.  The left knee showed 
no movement with varus/valgus force.  Anterior and posterior 
drawer test was negative.  McMurray's was positive for medial 
and lateral.  Range of motion of the left knee was from 0 to 
110 degrees, limited by pain.  Crepitation was noted 
throughout to the range of motion. 

Examination of genitalia revealed no abnormalities.  Rectal 
examination revealed a prostate which was markedly enlarged, 
not nodular, but tender to palpation.

The November 1998 VA examination report contains diagnoses of 
(1) degenerative joint disease of bilateral knees with 
limitation in range of motion on the left; (2) degenerative 
joint disease of the cervical spine with congenital partial 
fusion of C2-C3 with known disk space narrowing of C2, C3, 
C5, C4, and C6, with a clinical examination compatible with 
spinal stenosis affecting C8; (3) past diagnosis of genital 
herpes, no[t] recurrent in many years; and (4) prostatic 
hypertrophy. 

The examiner in the November 1998 VA examination concluded 
with opinions regarding the disorders.  The examiner opined 
that without a doubt, the veteran's current symptoms of 
spinal stenosis were inhibiting the veteran's ability to 
perform many of his required functions at work in the mail 
room.  The examiner opined that the veteran had moderate 
degenerative joint disease of both knees, more so of the left 
knee; and had a loss of function related to knee pain 
associated with prolonged standing or squatting.  The 
examiner did not believe that the veteran had flare-ups of 
his arthritis; and opined that this was a chronic, stable 
process, however, the knee pain was exacerbated by prolonged 
standing.  The examiner did not believe that the veteran's 
genital herpes was severe at all.  The report noted in this 
regard that the veteran had not had any flares of herpes in 
years.  The examiner noted that the veteran did, however, 
have urinary symptoms that were attributable to prostatic 
hypertrophy and were causing the veteran some suprapubic 
discomfort.   The examiner opined that this, however, was not 
related to genital herpes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § § 4.1, 4.10 
(1999).  Separate diagnostic codes identify the various 
disabilities.  If there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered in evaluating the residual disability include less 
movement than normal (due to limitation or blocking or 
tendon-tie-up), more movement than normal (from relaxation of 
ligaments), weakened movement, excess fatigability, pain on 
movement, swelling, deformity or atrophy of disuse, or 
incoordination.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Cf. 38 C.F.R. § 4.59 (1999).  
In sum, it is necessary to consider functional loss due to 
flare-ups, easy fatigability, incoordination, pain on motion, 
pain on use, and weakness.  See  38 C.F.R. Part 4, §§ 4.40, 
4.45, and 4.59 (1999);  DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  



Cervical Spine Disability With Left Arm Radiculopathy

The veteran's cervical spine disability with left arm 
radiculopathy, is currently evaluated as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  Under that 
code a 20 percent evaluation contemplates findings reflective 
of moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation contemplates severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  The schedular criteria for a 60 percent 
evaluation under Diagnostic Code 5293 requires findings 
reflective of a pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

It is clear from the record that the veteran has persistently 
and actively complained that his service-connected cervical 
spine disability with left arm radiculopathy is principally 
manifested by constant cervical pain and stiffness; and 
paresthesias in the left arm on turning his head or raising 
his left arm above his head, with radiation into the left 
hand and related weakness in the fourth and fifth fingers of 
the left hand.    

Based upon the medical evidence of record, the Board finds 
that the veteran's service-connected cervical spine 
disability is manifested by pain with limitation of motion of 
the cervical spine in any plane, and tenderness on palpation 
of the cervical spine.  The Board has also considered 
findings that he was able to abduct the arm only to 90 
degrees, with pain.  Diagnoses include degenerative joint 
disease of the cervical spine with disk space narrowing at 
C2, C3, C4, C5 and C6; and clinical examination compatible 
with spinal stenosis affecting C8.  The examiner in November 
1998 opined that symptoms of spinal stenosis were inhibiting 
the veteran's ability to perform many of his required 
functions at work.  In this regard, the Board notes that the 
veteran credibly reports that he experiences pain and 
paresthesias of the left arm when raising his left arm or 
turning his head to the left, with weakness in fingers of 
that hand.  The neurological manifestations meet the 
requirement under Diagnostic Code 5293 that "other 
neurological findings appropriate to the site of the diseased 
disc" be demonstrated.  

The Board finds that the veteran's symptoms of degenerative 
disc disease may not be dissociated from his service-
connected cervical spine disability.  In addition, the Board 
finds that the manifestations of the veteran's degenerative 
disc disease of the cervical spine with left arm 
radiculopathy, as described in the foregoing paragraph, are 
sufficient to warrant assignment of an increased rating of 60 
percent, the maximum allowable rating for intervertebral disc 
syndrome under Diagnostic Code 5293.  Therefore, a higher 
evaluation under this code is not available.  

VA's General Counsel has determined that intervertebral disc 
syndrome involves loss of range of motion.  Therefore, 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under Diagnostic Code 5293.  See VAOPGCPREC 36-97 
(December 1997). 38 C.F.R. § 4.45 provides that the factors 
of disability regarding joints reside in reduction of their 
normal excursion of movements in different planes.  Inquiry 
will be directed to considerations of less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, deformity or 
atrophy of disuse.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  This determination 
includes the Board's consideration of the veteran's deficits 
as regards functional loss due to pain on motion, pain on 
use, and weakness under  38 C.F.R. Part 4, §§ 4.40 and 4.45 
(1999).  

The Board has considered whether a higher evaluation is 
warranted pursuant to meeting criteria under other pertinent 
diagnostic codes, including 38 C.F.R. 4.71a, Diagnostic Code 
5285 (residuals of fracture of vertebra), Diagnostic Code 
5286 (complete bony fixation (ankylosis) of the spine) and 
Diagnostic Code 5287 (ankylosis of the cervical spine).  
However, the veteran does not have residuals of fracture of 
vertebra, as required under Diagnostic Code 5285; and does 
not have complete bony fixation (ankylosis) of the spine, as 
required under Diagnostic Code 5286.  Although the record 
shows a diagnosis including congenital partial fusion of C2-
C3, the maximum rating assignable under Diagnostic Code 5287 
is 40 percent.  Therefore, evaluation under that code would 
not benefit the veteran.

The Board has considered whether the appellant is entitled to 
a separate rating for the degenerative joint disease of the 
cervical spine.  See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994) (separate and distinct manifestations from the same 
injury may warrant separate ratings); but see 38 C.F.R. § 
4.14 (prohibiting the pyramiding of ratings in specific 
instances).  Under provisions of C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999), degenerative arthritis established by X-ray 
evidence, as in this case, will be rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  
However, a VA General Counsel opinion determined that 
Diagnostic Code 5293 (intervertebral disc syndrome) also 
involves loss of range of motion, because the nerve defects 
and resulting pain associated with injury to the nerve may 
cause limitation of motion.  See VAOPGCPREC 36-97 (December 
12, 1997).  Therefore, as the veteran is already evaluated 
under a code based on limitation of motion, Diagnostic Code 
5293, a separate rating for limitation of motion under 
Diagnostic Code 5003, would constitute pyramiding, which is 
not allowed under 38 C.F.R. § 4.14.  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  

Since it is apparent that intervertebral disc syndrome is 
productive of some left upper extremity neurological 
impairment, consideration must be given as to whether a 
separate, compensable rating may be assigned on the basis of 
left upper extremity neurological impairment.  See, 
generally, Bierman v. Brown, 6 Vet. App. 125 (1994).

The provisions for intervertebral disc syndrome do not 
expressly prohibit a separate neurological rating from being 
assigned.  See Bierman v. Brown, 6 Vet. App. 125 (1994).  
However, the Board finds that a separate evaluation under 38 
C.F.R.           § 4.124a, Diagnostic Code 8516 for the 
veteran's cervical radicular symptoms would violate the rule 
against pyramiding in this instance.  The record shows that 
the veteran's neurological symptoms in his left arm have been 
associated with his intervertebral disc syndrome by clinical 
evidence.  Thus, his radiculopathy of the left arm is already 
evaluated and compensated as one of the "neurological 
findings appropriate to the site of the diseased disc" under 
Diagnostic Code 5293.  As such, the Board finds that the 
cervical radiculopathy involving the veteran's left arm is 
symptomatic of his intervertebral disc syndrome and overlaps 
the criteria in the schedule of ratings for impairment of the 
peripheral nerves in the lower extremities.  Thus, to rate 
the radiculopathy of the left arm as a neurological finding 
appropriate to the site of the diseased disc under Diagnostic 
Code 5293, and again under the ratings applicable to 
neurological conditions of the upper extremities would 
compensate the veteran twice for the same disability and 
violate the rule against pyramiding.  See 38 C.F.R. § 4.14;  
See Esteban and Bierman, supra.

The Board finds that the medical evidence in the present case 
supports a single neurological evaluation for intervertebral 
disc syndrome under the provisions of Diagnostic Code 5293.  
The veteran's intervertebral disc syndrome is manifested by 
cervical back pain and radiculopathy involving the left arm, 
including parathesias and loss of function due to pain.  The 
Board finds that these manifestations correspond to the 
criteria in the Rating Schedule for neurologic findings 
appropriate to the site of the diseased disc and establish 
pronounced intervertebral disc syndrome with persistent 
symptoms with little intermittent relief.  Accordingly, 
separate evaluations under Diagnostic Code 5293 and codes 
associated with diseases of the peripheral nerves are not in 
order.  38 C.F.R. § 4.14.

Therefore, in considering the overall disability picture, the 
Board does not find any evidence of cervical back impairment 
that would allow an evaluation over that assigned here. 

Arthritic Changes of the Knees

The veteran's left and right knee disabilities are each 
evaluated as 10 percent disabling 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Under that code, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200, etc.)  When, however, the limitation of motion for 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or 2 or more minor joint groups.  

Knee disability may be evaluated as to limitation of flexion 
or extension of the leg. Under Diagnostic Code 5260, 
limitation of knee flexion is assigned a 30 percent 
evaluation when the limitation is to 15 degrees, a 20 percent 
evaluation when limitation is to 30 degrees, a 10 percent 
evaluation when limitation is to 45 degrees, and a 
noncompensable evaluation when limitation is to 60 degrees.  
Under Diagnostic Code 5261, limitation of knee extension is 
assigned a 50 percent evaluation when the limitation is to 45 
degrees, a 40 percent evaluation when the limitation is to 30 
degrees, a 30 percent evaluation when the limitation is to 20 
degrees, a 20 percent evaluation when limitation is to 15 
degrees, a 10 percent evaluation when limitation is to 10 
degrees, and a noncompensable evaluation when limitation is 
to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The Board has considered whether the appellant's left or 
right knee disabilities can be assigned respective 
evaluations in excess of the currently assigned 10 percent 
for each, based on limitation of motion.  The most recent 
examination report included as a diagnosis, limitation in 
range of motion of the left knee.  However, the most recent 
range of motion testing revealed a range of motion of 0 to 
140 degrees for the right knee, and 0 to 110 degrees for the 
left knee.  Therefore, pursuant to Diagnostic Codes 5260 and 
5261, the Board finds that an evaluation greater than 10 
percent is not warranted for either the left or right knee 
disabilities based on limitation of motion, under Diagnostic 
Codes 5260, 5261.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, impairment of 
a knee involving recurrent subluxation or lateral instability 
is assigned a 30 percent evaluation when the disability is 
severe, a 20 percent evaluation when the disability is 
moderate, and a 10 percent evaluation when the disability is 
slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  However, 
none of the VA examinations have described the veteran as 
having a recurrent subluxation or lateral instability so as 
to warrant an increase under that code.  The most recent VA 
examination report noted that there was no movement with 
varus/valgus force, and drawer tests were negative.  Further, 
the diagnosis did not include subluxation or lateral 
instability.  Accordingly, an increased schedular evaluation 
is not warranted under Diagnostic Code 5257.  As the veteran 
is not rated for instability, the Board is not required to 
determine whether separate evaluations may be granted under 
Diagnostic Code 5257 for instability and under the diagnostic 
codes for limitation of motion.  See VA O.G.C. Prec. Op. No. 
23-97; VA O.G.C. Prec. Op. No. 9-98.  

Since Diagnostic Codes 5260 and 5261 are predicated on loss 
of range of motion, the Board has considered whether 38 
C.F.R. §§ 4.40 and 4.45 provide a basis for a higher rating.  
See General Counsel Precedent Opinion 9-98 (VAOPGCPREC 9-98) 
(August 14, 1998).  The Board notes that in the most recent 
examination, the left knee symptomatology was shown to be 
more severe than that for the right knee.  The range of 
motion of the right knee was full, with extension to 0 
degrees and flexion to 140 degrees. (See 38 C.F.R § 4.71, 
Plate II (1999)).  Thus the evidence does not show limitation 
of motion of the right knee due to pain, and an increase 
based on 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  

However, with respect to the left knee disability, the range 
of motion of the left knee, relative to the right, was 
definitely limited due to pain, with flexion to 110 degrees.  
The diagnosis in November 1998 included that there was 
limitation in range of motion on the left; and the examiner 
opined that there was a loss of function related to knee 
pain.  The Board acknowledges that the veteran's limitation 
of motion of the left knee does not warrant an increase under 
purely schedular criteria of  Diagnostic Code 5260.  However, 
the Board has considered the evidence that due to left knee 
pain, the veteran has a significant reduction from full range 
of flexion of the left knee relative to the right knee, and 
functional loss.  On this basis, the Board finds that such 
painful motion has resulted in functional disability 
reflective of criteria which warrants an increased evaluation 
of 20 percent for the left knee disability.  38 C.F.R. §§ 
4.40 and 4.45, See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The Board is of the opinion, however, that the 
veteran's current complaints of pain are contemplated by the 
20 percent evaluation and that an evaluation in excess 
thereof for the left knee disability is not warranted 
pursuant to 38 C.F.R. §§ 4.40 or 4.45; DeLuca, supra.

Therefore, in considering the overall disability picture the 
Board does not find any evidence of bilateral knee impairment 
that would allow an evaluation over that assigned here for 
the left knee. 

Genital Herpes

The veteran's genital herpes is evaluated as analogous to 
eczema.  When an unlisted condition is encountered, it will 
be permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (1999).

Under the Rating Schedule, a noncompensable evaluation is 
warranted for eczema with slight, if any, exfoliation, 
exudation or itching, if on a non-exposed surface or small 
area.  A 10 percent evaluation is warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (1999).

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for genital herpes.  There is no 
medical evidence that the veteran's service-connected herpes 
results in exfoliation, exudation, or itching of an exposed 
surface or extensive area.  Indeed, VA clinical and 
examination reports are negative for current findings or 
symptoms of genital herpes.  Although the report of an April 
1995 VA examination contains a diagnosis of genital herpes, 
that report noted that the veteran made no complaints of any 
skin rashes, and noted that there was no evidence of any skin 
rashes.  During the November 1998 VA examination, the veteran 
reported that he had been diagnosed with genital herpes on 
one occasion during service, with no further flares of the 
disorder.  The report of that examination shows no findings 
of a skin disorder, and examination of genitalia revealed no 
abnormalities related to genital herpes.  That report 
contains a diagnosis of past diagnosis of genital herpes, not 
recurrent in many years.  Therefore, in the absence of active 
herpes or residuals therefrom, an increased evaluation is not 
in order.  The benefit sought on appeal is therefore denied.

Conclusion

In reaching the foregoing determinations, the Board has 
considered the complete history of the veteran's cervical 
spine, bilateral knee, and genital herpes disabilities.  The 
Board has also considered the current clinical manifestations 
of these disabilities and their effect on the veteran's 
earning capacity, as well as the effects upon his ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1) (1999).  The Board has considered the disability 
picture presented by the disabilities that are the subject of 
this appeal.  The Board finds that the veteran's resulting 
disability picture is not so exceptional or unusual as to 
warrant a referral for consideration of an evaluation on an 
extraschedular basis.  The evidence does not show that any of 
the veteran's service-connected disabilities has markedly 
interfered with his employment status beyond that 
interference contemplated by the evaluations assigned here 
for his cervical back or left knee disabilities; or as 
contemplated by the evaluations already presently assigned 
for the right knee or genital herpes disabilities.  Nor have 
these disabilities necessitated frequent periods of 
hospitalization.  Overall, in the absence of factors noted 
above, the Board is therefore not required to remand the 
claims for increased evaluations for these disabilities to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis beyond that 
granted above.  38 U.S.C.A. § 5107(b).


ORDER

A 60 percent disability evaluation for cervical spine 
disability with left arm radiculopathy is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An increased evaluation for arthritic changes of the right 
knee is denied.

A 20 percent disability evaluation for arthritic changes of 
the left knee is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

An increased evaluation for genital herpes is denied.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

